Title: To Thomas Jefferson from John Garland Jefferson, 26 February 1791
From: Jefferson, John Garland
To: Jefferson, Thomas



My dear Sir
February 26. 1791.

I have waited for some time with anxious hopes, in expectation of a letter from you; but having not as yet had that satisfaction, induced by the fairness of the occasion, I have resumed my pen to comply with one of his requests whose injunctions shall ever be  held sacred by me; for believe me Sir, of the many incidents in life, there are few circumstances which cou’d give me more real, and heart felt satisfaction than your esteem. I hope you will favor me with a line by my uncle Garland: such a testimony of your regard will afford me the highest gratification.
I intend every spring and fall to give you an account of the progress I make in reading, as I imagine it will give you some pleasure to receive such an information. The space has been so short since I saw you, that it is not possible I can have made any great advancement. What I have read however you shall hear. I have finished Cokes, first, second, third, and almost his last institutes: I have perused with attention three or four of Gilberts works, and Millot’s antient, and three volumes of his modern history. I shou’d have read something more but I have had very sore eyes.
Gilbert I find highly agreeable, as well as edifying; for as to the matter he contains I think him equal to any thing I ever read: Millot I think also a very good work; and serves to give an idea of the different religions which have prevailed in the world, and the biass of prejudice on the mind, when in a rude, and uncultivated state. Coke I think improving, tho dry, and pedantic.
I have heard from Albemarle not long since, and have the pleasure to inform you that Mrs. Randolph has a fine girl, and was then tolerable well. The rage of the people in that county has much abated, and almost a total calm has succeeded.
The presumption in this case is that time will wear off the remembrance of that fatal libel, and that I may be delivered from the odium incured, by that unfortunate suspicion, which has so much tended to disturb my quiet. But if the fates will be so propitious as to grant me the smiles of your approbation, I will bear it all with fortitude; and perhaps may learn to profit by past misfortunes. To you I look up as to my second father, and will in every thing be guided by you, as if you were my first. Then be it my greatest care to merit your esteem, and confidence, and as far as possible to recompence your generosity.
Sam Carr has made a conditional contract with Mr. John Carr of Albemarle: he has stipulated to give him thirty five pounds to be discounted from a bond to his father, and an hundred payable in two years, for his lease of Mrs. Reddicks dower; and Mr. Carr, has determined to move to Albemarle next winter.
I heard some time since from Peter Carr who is still at Monticello, and who means to return to Goochland in the spring. Will my Benefactor if the request [seems] not unreasonable furnish me  with a watch? [It gives] me pain to add to the obligations I am alrea[dy under] by such an act; but I am persuaded you are so well convinced of the convenience, and even the necessity of one that it will plead my excuse for applying to you. If it is convenient to you Mr. Garland will convey it; but if it is not convenient, it is by no means my wish to receive it. I am dear Sir, with cordial, and sincere esteem Your most grateful hbl. servt,

J G Jefferson

